Exhibit 10.2

 

ROCKWOOD HOLDINGS, INC.
MARKET STOCK UNIT AWARD AGREEMENT

 

THIS AGREEMENT (the “Agreement”), is made, effective as of December 2, 2011 (the
“Grant Date”) between Rockwood Holdings, Inc., a Delaware corporation
(hereinafter called the “Company”), and [NAME], an employee of the Company or an
Affiliate, hereinafter referred to as the “Employee”.  For purposes of this
Agreement, capitalized terms not otherwise defined above or below, or in the
2009 Stock Incentive Plan for Rockwood Holdings, Inc. and Subsidiaries (the
“Plan”), shall have the meanings set forth in Appendix A attached to this
Agreement and incorporated by reference herein.

 

WHEREAS, the Company desires to grant the Employee market stock unit awards as
provided for hereunder (the “Market Stock Unit Awards”), ultimately payable in
shares of common stock of the Company, par value $0.01 per share (the “Common
Stock”), pursuant to the Plan, the terms of which are hereby incorporated by
reference and made a part of this Agreement; and

 

WHEREAS, the committee of the Company’s Board appointed to administer the Plan
(the “Committee”) has determined that it would be to the advantage and best
interest of the Company and its shareholders to grant the shares of Common Stock
that may be issued hereunder to the Employee as an incentive for increased
efforts during his term of office with the Company or an Affiliate, and has
advised the Company thereof and instructed the undersigned officers to grant
said Market Stock Unit Awards.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

 

1.             Grant of the Market Stock Units.  Subject to the terms and
conditions of the Plan and the additional terms and conditions set forth in this
Agreement, the Company hereby grants to the Employee the opportunity to vest in
Market Stock Unit Awards, which shall vest in accordance with
Section 2(a) herein (the “MSUs”) up to a number of MSUs equal to the product of
(x) 1.5 multiplied by (y) your Target MSU Award (as defined below), which shall
be rounded up to the nearest whole number of MSUs in the event that the such
product results in a fractional number of MSUs (the “Maximum MSU Award”).  Your
Target MSU Award shall be [insert target number of MSUs] MSUs (the “Target MSU
Award”).(1)  An “MSU” represents the right to receive one share of Common
Stock.  The MSUs shall vest and become nonforfeitable in accordance with
Section 2 hereof.

 

--------------------------------------------------------------------------------

(1)  Target MSU Award will be based on the desired grant value divided by the
product of (1) the average closing stock price for the 20 trading days leading
up to and including the Grant Date and (2) the value of each MSU as a percentage
of the closing stock price on the Grant Date.

 

--------------------------------------------------------------------------------


 

2.             Vesting.

 

(a)           Performance-Based MSUs.  The vesting of the MSUs shall be subject
to the satisfaction of the Code of Ethics Requirement, as well as the conditions
set forth in both subsection (i)(A), (B) or (C), as applicable, and subsection
(ii) of this Section 2(a):

 

(i)            Service Vesting Requirement.

 

(A)          Unless otherwise provided in this Agreement, so long as the
Employee continues to be employed by the Company or its Subsidiaries through
January 1, 2015 (the “Vesting Date”), the Employee shall, on the Vesting Date,
vest in a number of MSUs (not to exceed the number of MSUs provided as the
Maximum MSU Award set forth in Section 1 above) determined based on the formulas
set forth in Section 2(a)(ii) below.

 

(B)           If, prior to the Vesting Date (and absent the occurrence of any
Change in Control), the Employee’s employment with Company and its Subsidiaries
is terminated for any reason (other than due to the Employee’s death, Disability
or Retirement), then the MSUs shall be forfeited by the Employee without
consideration as of such termination date and this Agreement shall terminate
without payment in respect thereof.  Notwithstanding the previous sentence, if,
prior to the Vesting Date (and absent the occurrence of any Change in Control),
the Employee’s employment with the Company and its Subsidiaries is terminated by
the Company and its Subsidiaries other than for Cause, then the Committee has
the sole discretion to elect whether this Agreement will remain outstanding and,
as of the Vesting Date, whether the Employee will become entitled to receive a
distribution of a number of shares of Common Stock equal to the product of
(x) the number of MSUs in which the Employee would have become vested pursuant
to Section 2(a)(ii) below, if the Employee had remained employed with the
Company or a Subsidiary through the Vesting Date, and (y) a fraction, the
numerator of which is equal to the number of days between (and including) the
Grant Date and the date such employment so terminates, and the denominator of
which is equal to 1097 (such fraction, the “Proration Factor”) (such shares, the
“Prorated MSU Shares”).

 

(C)           If, during the Award Period (and absent the occurrence of any
Change in Control), the Employee’s employment with the Company and its
Subsidiaries is terminated by the Employee due to the Employee’s death,
Disability or Retirement, then this Agreement shall remain outstanding and, as
of the Vesting Date, the Employee shall become entitled to receive a
distribution of Prorated MSU Shares (determined based on the formula set forth
in Section 2(a)(i)(B) above); provided that, in the event of a termination by
the Employee due to Retirement, the distribution of Prorated MSU Shares are
conditioned upon compliance with any non-compete, non-solicitation,
non-disclosure and non-disparagement restrictions in any agreement or policy
with the Company or its Affiliates during the remaining portion of the Award
Period and violation of any such restrictions shall result in immediate
forfeiture of the entire amount of Prorated MSU Shares.

 

(ii)           Performance Vesting Requirement.

 

(A)          The MSUs shall, so long as the Employee remains employed with the
Company or its Subsidiaries through the Vesting Date (or the provisions of
Section 2(a)(i)(B) or

 

2

--------------------------------------------------------------------------------


 

(C) otherwise apply), vest on the Vesting Date as to a number of shares of
Common Stock equal to: the product of (x) the Target MSU Award and (y) the Stock
Price Multiplier, provided that, no MSUs shall be earned if the Ending Stock
Price is less than fifty percent (50%) of the Beginning Stock Price.

 

(B)           Whether and to what extent the MSUs shall vest shall be determined
by the Committee at its first meeting following the end of the Award Period
(which shall occur in no event later than 75 days after the end of the calendar
year in which the Award Period ends (i.e., by no later than March 15, 2015)),
upon the Committee’s certification of achievement of the applicable performance
goals set forth in Section 2(a)(ii)(A) above.

 

(iii)          Settlement of MSUs.  Promptly after the Vesting Date (but in no
event later than 75 days after the end of the calendar year in which the Award
Period ends (i.e., by no later than March 15, 2015)) the Company shall
distribute to the Employee a number of shares of Common Stock equal to the
number of MSUs that become vested in accordance with Section 2(a) hereof.  Any
number of MSUs that do not become vested in accordance with Section 2(a) hereof
(to the extent not already previously forfeited pursuant to
Section 2(a)(i)(B) or (C) above) shall, effective as of the Vesting Date, be
forfeited by the Employee without consideration and this Agreement shall
terminate without payment in respect thereof.

 

(b)           Effect of Change in Control.  Notwithstanding anything set forth
in Section 2(a) above, if there occurs a Change in Control, the following
rules shall apply with respect to the MSUs granted hereunder in lieu of the
provisions of Section 2(a) above:

 

(i)            Unless otherwise determined by the Committee, if a Change in
Control occurs prior to the Vesting Date, and the Employee is still employed
with the Company or its Subsidiaries upon the occurrence of such Change in
Control, then this Market Stock Unit Award shall be converted into a right to
receive a cash payment equal to the sum of (x) the product of (1) the Target MSU
Award, (2) the Stock Price Multiplier and (3) the CIC Per Share Price (such
product of clauses (1), (2) and (3), the “CIC Cash Value”) and (y) an amount
equal to the interest on the CIC Cash Value accrued at a rate equal to LIBOR
plus 2.0% per annum, computed on the basis of a year of 364 days, calculated
daily for each day following the closing date of the Change in Control
transaction through the date immediately preceding the date on which such cash
payment becomes vested (the sum of clauses (x) and (y), the “CIC Settlement
Amount”).  The Employee shall become 100% vested in the CIC Settlement Amount on
the Vesting Date, so long as the Employee remains employed with the Company, any
subsidiary or successor or acquirer thereof (or any of its affiliates) in the
Change in Control through the Vesting Date, subject to the provisions of
Section 2(b)(ii) below.  The CIC Settlement Amount shall be paid to the Employee
within ten (10) business days after the Vesting Date.

 

(ii)           Notwithstanding Section 2(b)(i) above, if the Employee’s
employment with the Company and its Subsidiaries is terminated by the Company
and its Subsidiaries other than for Cause or by the Employee for Good Reason
during the twenty-four (24) month period following the Change in Control (and
prior to the Vesting Date), the Employee shall be immediately vest in the right
to receive the CIC Settlement Amount, and the Employee shall receive payment of
the CIC Settlement Amount within ten (10) business days following such
termination date.

 

3

--------------------------------------------------------------------------------


 

3.             Dividend Equivalents.  With respect to each cash dividend or
distribution (if any) paid with respect to Common Stock to holders of record on
and after the Grant Date, a number of shares of Common Stock shall be accrued on
the books and records of the Company, in an amount equal to the quotient of
(a) the product of (i) the amount of such dividend or distribution paid with
respect to one share of Common Stock, multiplied by (ii) the number of vested
MSUs (if any) granted hereunder then held by the Employee, divided by (b) the
Fair Market Value on the applicable dividend record date.  At such
time(s) thereafter as the Employee receives a distribution of shares of Common
Stock in respect of his or her vested MSUs granted hereunder pursuant to the
applicable provision of Section 2 above, the Company shall also distribute to
the Employee such number of shares of Common Stock accrued under this Section 3
that relate to the vested MSUs in respect of which such distribution of shares
is otherwise being made.  In the event of any stock dividend, the provisions of
Section 9 of the Plan shall apply to this Market Stock Unit Award.

 

4.             Limitation on Obligations.  The Company’s obligation with respect
to the MSUs granted hereunder is limited solely to the delivery to the Employee
of shares of Common Stock on the date when such shares are due to be delivered
hereunder, and in no way shall the Company become obligated to pay cash in
respect of such obligation, except as otherwise expressly provided for herein. 
This Market Stock Unit Award shall not be secured by any specific assets of the
Company or any of its Subsidiaries, nor shall any assets of the Company or any
of its subsidiaries be designated as attributable or allocated to the
satisfaction of the Company’s obligations under this Agreement.

 

5.             Rights as a Stockholder.  The Employee shall not have any rights
of a common stockholder of the Company unless and until the Employee becomes
entitled to receive the shares of Common Stock pursuant to Section 2 above.  As
soon as practicable following the date that the Employee receives the shares of
Common Stock pursuant to Section 2, certificates for the Common Stock shall be
delivered to the Employee or to the Employee’s legal guardian or representative.

 

6.             Transferability.  The MSUs shall not be subject to alienation,
garnishment, execution or levy of any kind, and any attempt to cause any such
awards to be so subjected shall not be recognized.  The shares of Common Stock
acquired by the Employee pursuant to Section 2 of this Agreement may not at any
time be transferred, sold, assigned, pledged, hypothecated or otherwise disposed
of unless such transfer, sale, assignment, pledge, hypothecation or other
disposition complies with applicable securities laws.

 

7.             Purchaser’s Employment by the Company.   Nothing contained in
this Agreement obligates the Company or any Subsidiary to employ the Employee in
any capacity whatsoever or prohibits or restricts the Company (or any
Subsidiary) from terminating the employment, if any, of the Employee at any time
or for any reason whatsoever, with or without Cause, and the Employee hereby
acknowledges and agrees that neither the Company nor any other Person has made
any representations or promises whatsoever to the Employee concerning the
Employee’s employment or continued employment by the Company or any Affiliate
thereof. No payment under this Agreement shall be taken into account in
determining any benefits under any pension, retirement, savings, profit sharing,
group insurance, welfare or benefit plan of the Company unless provided
otherwise in such other plan.

 

4

--------------------------------------------------------------------------------


 

8.             Change in Capitalization.  Except as provided in
Section 2(b) above, in the event of any change in the outstanding Common Stock
by reason of a stock split, spin-off, stock dividend, stock combination or
reclassification, recapitalization or merger, Change in Control, or similar
event, the provisions of Section 8 of the Plan shall govern the treatment of
this Market Stock Unit Award.

 

9.             Withholding.   It shall be a condition of the obligation of the
Company upon delivery of Common Stock or cash, as applicable, to the Employee
pursuant to Section 2 above that the Employee pay to the Company such amount as
may be requested by the Company for the purpose of satisfying any liability for
any federal, state or local income or other taxes required by law to be withheld
with respect to such Common Stock or cash, as applicable.  The Company shall be
authorized to take such action as may be necessary, in the opinion of the
Company’s counsel (including, without limitation, withholding Common Stock or
cash, as applicable, otherwise deliverable to the Employee hereunder and/or
withholding amounts from any compensation or other amount owing from the Company
to the Employee), to satisfy the obligations for payment of the minimum amount
of any such taxes.  In addition, if the Company’s accountants determine that
there would be no adverse accounting implications to the Company, the Employee
may be permitted to elect to use Common Stock otherwise deliverable to the
Employee hereunder to satisfy any such obligations, subject to such procedures
as the Company’s accountants may require.  The Employee is hereby advised to
seek his own tax counsel regarding the taxation of the grant of MSUs made
hereunder.

 

10.           Securities Laws.  Upon the delivery of any Common Stock to the
Employee, the Company may require the Employee to make or enter into such
written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or with
this Agreement.  The delivery of the Common Stock hereunder shall be subject to
all applicable laws, rules and regulations and to such approvals of any
governmental agencies as may be required.

 

11.           Clawback; Forfeiture on Violation of Code of Ethics.

 

(a)           The Committee in its sole discretion may impose on the MSUs
provided for in this Agreement, either through an amendment to the Plan or
through a policy that upon adoption by the Committee will be incorporated into
this Agreement by reference effective as of the date of such adoption, that the
Employee’s rights, payments, and benefits with respect to this Agreement shall
be subject to reduction, cancellation, forfeiture or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions provided in this Agreement, as required by
applicable law. Such events may include, but shall not be limited to, a
restatement of the Company’s financial statements to reflect adverse results
from those previously released financial statements, as a consequence of errors,
omissions, fraud, or misconduct, or the Employee’s failure to satisfy the Code
of Ethics Requirement.

 

(b)           In the event that the Employee fails to satisfy the Code of Ethics
Requirement, all MSUs granted hereunder (to the extent not already previously
forfeited) may be immediately forfeited by the Employee without consideration
based upon a determination by the Committee and this Agreement shall terminate
without payment in respect thereof.

 

5

--------------------------------------------------------------------------------


 

12.           Section 409A of the Code.  In the event that it is reasonably
determined by the Company that, as a result of the deferred compensation tax
rules under Section 409A of the Code (and any related regulations or other
pronouncements thereunder) (the “Deferred Compensation Tax Rules”), benefits
that the Employee is entitled to under the terms of this Agreement may not be
made at the time contemplated by the terms hereof or thereof, as the case may
be, without causing Employee to be subject to tax under the Deferred
Compensation Tax Rules, the Company shall, in lieu of providing such benefit
when otherwise due under this Agreement, instead provide such benefit on the
first day on which such provision would not result in the Employee incurring any
tax liability under the Deferred Compensation Tax Rules; which day, if the
Employee is a “specified employee” (within the meaning of the Deferred
Compensation Tax Rules), shall, in the event the benefit to be provided is due
to the Employee’s “separation from service” (within the meaning of the Deferred
Compensation Tax Rules) with the Company and its Subsidiaries, be the first day
following the six-month period beginning on the date of such separation from
service.

 

13.           Notices.  Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of its Secretary, and
any notice to be given to the Employee shall be addressed to him at the address
given beneath his signature hereto.  By a notice given pursuant to this
Section 13, either party may hereafter designate a different address for notices
to be given to him.  Any notice which is required to be given to the Employee
shall, if the Employee is then deceased, be given to the Employee’s personal
representative if such representative has previously informed the Company of his
status and address by written notice under this Section 13.  Any notice shall
have been deemed duly given when enclosed in a properly sealed envelope or
wrapper addressed as aforesaid, deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service.

 

14.           Governing Law.  The laws of the State of Delaware (or if the
Company reincorporates in another state, the laws of that state) shall govern
the interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.

 

15.           Market Stock Unit Award Subject to Plan.   The Market Stock Unit
Award shall be subject to all applicable terms and provisions of the Plan, to
the extent applicable to the Common Stock.   In the event of any conflict
between this Agreement and the Plan, the terms of the Plan shall control.

 

16.           Signature in Counterparts.  This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

[Signatures on next page.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date hereof.

 

 

ROCKWOOD HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

[NAME]

 

7

--------------------------------------------------------------------------------


 

Appendix A

 

Definitions

 

“Award Period” shall mean the three year period beginning on January 1, 2012 and
ending on December 31, 2014.

 

“Beginning Stock Price” shall mean the average closing price per share of Common
Stock for the sixty (60) trading day period ending immediately prior to
January 1, 2012.

 

“Cause” shall mean (i) the Employee’s willful and continued failure to perform
duties, which are within the control of the Employee and consistent with such
Employee’s title and position, that is not cured within 15 days following
written notice of such failure, (ii) the Employee’s conviction of or plea of
guilty or no contest to a (x) felony or (y) crime involving moral turpitude,
(iii) the Employee’s willful malfeasance or misconduct which is injurious to the
Company or its Subsidiaries, other than in a manner that is insignificant or
inconsequential, (iv) a breach by Employee of the material terms of any
non-compete, non-solicitation or confidentiality covenants or agreements by
which the Employee may be bound, following notice of such breach (which notice
may be oral or written) or (v) any violation by the Employee of any material
written Company policy after written notice of such breach, if such violation is
shown by the Company to be reasonably expected to result in material injury to
the business, reputation or financial condition of the Company.

 

“Change in Control” shall mean the earliest to occur of the following:

 

(i)            any Person (which term shall mean any individual, corporation,
partnership, group, association or other “person,” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended,
other than the Company or any employee benefit plans sponsored by the Company)
is or becomes the “beneficial owner” (as defined in Rule 13d-3 under such Act),
directly or indirectly, of securities of the Company representing 30% or more of
the combined voting power of the Company’s outstanding Voting Securities (which
term shall mean securities which under ordinary circumstances are entitled to
vote for the election of directors) other than through the purchase of Voting
Securities directly from the Company through a private placement;

 

(ii)           individuals who constitute the Board on the date hereof (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors comprising the
Incumbent Board shall from and after such election be deemed to be a member of
the Incumbent Board;

 

(iii)          a merger or consolidation involving the Company or its stock or
an acquisition by the Company, directly or indirectly or through one or more
subsidiaries, of another entity or its stock or assets in exchange for the stock
of the Company is consummated, unless, immediately following such transaction,
50.1% or more of the then outstanding Voting Securities of the surviving or
resulting corporation or entity will be (or is) then beneficially owned,
directly or

 

--------------------------------------------------------------------------------


 

indirectly, by the individuals and entities who were the beneficial owners of
the Company’s outstanding Voting Securities immediately prior to such
transaction (treating, for purposes of determining whether the 50.1% continuity
test is met, any ownership of the Voting Securities of the surviving or
resulting corporation or entity that results from a stockholder’s ownership of
the stock of, or other ownership interest in, the corporation or other entity
with which the Company is merged or consolidated as not owned by persons who
were beneficial owners of the Company’s outstanding Voting Securities
immediately prior to the transaction); or

 

(iv)          all or substantially all of the assets of the Company are sold or
transferred to a Person as to which (A) the Incumbent Board does not have
authority (whether by law or contract) to directly control the use or further
disposition of such assets and (B) the financial results of the Company and such
Person are not consolidated for financial reporting purposes.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
unless such transaction or occurrence constitutes a change in ownership or
effective control within the meaning of Section 409A(a)(2)(A)(v) of the Code.

 

“CIC Per Share Price” shall mean the price per share paid for one share of
Common Stock in the Change in Control transaction (with the value of any
security that is paid as consideration in the Change in Control determined by
the Committee as of the date of such Change in Control).

 

“Code of Ethics Requirement” shall mean the Employee complies with the Company’s
Code of Business Conduct and Ethics, dated November 23, 2009 or, if applicable,
the Company’s Code of Ethics for Executive Officers and Financial Officers, as
adopted July 29, 2005, as the same may be amended from time to time.

 

“Disability” shall mean a determination, made at the request of the Employee or
upon the reasonable request of the Company set forth in a notice to the
Employee, by a physician selected by the Company and the Employee, that the
Employee is unable to perform his duties as an employee of the Company or its
Subsidiaries and in all reasonable medical likelihood such inability will
continue for a period in excess of 180 consecutive days.

 

“Ending Stock Price” shall mean the average closing price per share of Common
Stock for the sixty (60) trading day period ending immediately prior to
January 1, 2015; except that in the event of a Change in Control, for purposes
of determining the Stock Price Multiplier, the Ending Stock Price shall be the
CIC Per Share Price.

 

“Good Reason” shall mean without the Employee’s consent, (i) a reduction in the
Employee’s base salary or annual bonus opportunity (other than a reduction in
base salary that is offset by an increase in bonus opportunity upon the
attainment of reasonable financial targets, which reduction may not exceed 10%
of the Employee’s base salary in any 12 month period), (ii) a substantial
reduction in the Employee’s duties and responsibilities, which continues beyond
15 days after written notice by the Employee to the Company of such reduction,
(iii) the elimination or reduction of the Employee’s eligibility to participate
in the Company’s benefit programs that is inconsistent with the eligibility of
similarly situated employees of the Company to participate therein, (iv) a
transfer of the Employee’s primary workplace by more than 35 miles from the

 

2

--------------------------------------------------------------------------------


 

current workplace, (v) any serious chronic mental or physical illness of an
immediate family member that requires the Employee to terminate his or her
employment with Company because of a substantial interference with his or her
duties at the Company or (vi) any failure by the Company to pay when due any
payment owed to the Employee within 15 days after the date such payment becomes
due.  In order for Employee to resign pursuant to this definition of “Good
Reason”, Employee shall have first given written notice of the alleged defect
within thirty (30) business days of the event giving rise to such claim of Good
Reason, and the same shall not have been cured (if capable of cure) within
thirty (30) business days of such written notice.

 

“LIBOR” shall mean the three-month London interbank offered rate as published in
the Wall Street Journal on the business day following the closing date of the
Change in Control transaction and each anniversary thereafter.

 

“Retirement” shall mean retirement at age 62 or over (or such other age as may
be approved by the Board of Directors) after having been employed by the Company
or a Subsidiary for at least ten years.

 

“Stock Price Multiplier” shall mean the quotient of (x) the Ending Stock Price,
divided by (y) the Beginning Stock Price.

 

3

--------------------------------------------------------------------------------